Case 8:19-cv-01044-JVS-JPR Document 1 Filed 05/30/19 Page 1 of 18 Page ID #:1



 1   Nathaniel L. Dilger (SBN 196203)
     ndilger@onellp.com
 2   Jenny S. Kim (SBN 282562)
     jkim@onellp.com
 3   ONE LLP
     4000 MacArthur Blvd.
 4   East Tower, Suite 500
     Newport Beach, CA 92660
 5   Telephone: (949) 502-2870
     Facsimile: (949) 258-5081
 6
 7   Attorneys for Plaintiff,
     Targus International LLC
 8
 9
                        UNITED STATES DISTRICT COURT
10
                       CENTRAL DISTRICT OF CALIFORNIA
11
                                  SOUTHERN DIVISION
12
     TARGUS INTERNATIONAL LLC, a             Case No. 8:19-cv-1044
13   Delaware limited liability company,
                                             COMPLAINT FOR PATENT
14                  Plaintiff,               INFRINGEMENT
15         v.                                DEMAND FOR JURY TRIAL
16   ATLANTIA HOLDINGS, INC., a
     Canadian corporation, and DOES 1-10,
17
                    Defendants.
18
19
20
21
22
23
24
25
26
27
28
                                        COMPLAINT
Case 8:19-cv-01044-JVS-JPR Document 1 Filed 05/30/19 Page 2 of 18 Page ID #:2



 1                                        COMPLAINT
 2         Plaintiff Targus International LLC (“Targus” or “Plaintiff”) hereby complains
 3   and alleges against Defendant Atlantia Holdings, Inc. (“Atlantia” or “Defendant”) as
 4   follows:
 5                                            PARTIES
 6         1.     Plaintiff Targus is a Delaware limited liability company with its
 7   principal offices located at 1211 N. Miller Street, Anaheim, California 92806.
 8         2.     Targus is informed and believes that Defendant Atlantia is a Canadian
 9   corporation with a regular and established place of business at #221-930 West 1st
10   Street, North Vancouver, British Columbia, Canada.
11         3.     Targus is informed and believes that Defendant Atlantia is a
12   manufacturer and distributor of various technology accessories and products, which
13   are offered under the brand name “LOGiiX.”
14         4.     Does 1 through 10, inclusive, are unknown to Targus, who therefore
15   sues said Defendants by such fictitious names. Targus will ask leave of Court to
16   amend this Complaint and insert the true names and capacities of said Defendants
17   when the same have been ascertained. Plaintiff is informed and believes and, upon
18   such, alleges that each of the Defendants designated herein as “DOE” is legally
19   responsible in some manner for the events and happenings herein alleged, and that
20   plaintiff’s damages as alleged herein were proximately caused by such Defendants.
21                               NATURE OF THE ACTION
22         5.     This is an action for patent infringement arising under the patent laws
23   of the United States 35 U.S.C. §§ 1 et seq., including 35 U.S.C. § 271.
24         6.     Targus is informed and believes that Defendant has infringed and
25   continues to infringe, contribute to the infringement of, and/or actively induce others
26   to infringe Plaintiff’s U.S. Patent Nos. 8,746,449 (the “’449 patent”); 8,783,458 (the
27   “’458 patent”); 9,170,611 (the “’611 patent”), and 10,139,861 (the “’861 patent”)
28   (collectively, the “patents-in-suit”).
                                                  1
                                              COMPLAINT
Case 8:19-cv-01044-JVS-JPR Document 1 Filed 05/30/19 Page 3 of 18 Page ID #:3



 1                               JURISDICTION AND VENUE
 2         7.     This Court has subject matter jurisdiction over this action pursuant to
 3   28 U.S.C. §§ 1331 and 1338.
 4         8.     This Court has personal jurisdiction over Defendant because, Targus is
 5   informed and believes that Defendant does and has done substantial business in this
 6   judicial District, including: (i) committing acts of patent infringement and/or
 7   contributing to or inducing acts of patent infringement by others in this judicial
 8   District and elsewhere in this State; (ii) regularly conducting business in this State
 9   and judicial District; (iii) directing advertising to or soliciting business from persons
10   residing in this State and judicial District through at least in-person sales efforts; and
11   (iv) engaging in other persistent courses of conduct, and/or deriving substantial
12   revenue from products and/or services provided to persons in this District and State.
13         9.     Venue is proper in this Court pursuant to 28 U.S.C. §§ 1391 and
14   1400(b). Defendant has transacted business in this district and has committed acts
15   of patent infringement in this District. Defendant is a foreign company and thus may
16   be sued in this District.
17                               FACTUAL BACKGROUND
18         10.    For more than three decades, the Targus group of companies has been
19   recognized worldwide as an innovative creator and distributor of quality mobile
20   computing bags, cases, and accessories. Targus has developed and introduced a
21   highly successful line of cases and accessories for use with the popular mobile
22   computing devices offered by Apple, Inc. under the iPad® brand.
23         11.    Targus has sought protection for its technological innovations, which
24   has resulted in the issuance of the patents-in-suit.
25         12.    The ’449 patent issued on June 10, 2014 and is titled “Portable
26   Electronic Device Case Accessories and Related Systems and Methods.” Targus is
27   the owner by assignment of the ’449 patent.
28   ///
                                                 2
                                           COMPLAINT
Case 8:19-cv-01044-JVS-JPR Document 1 Filed 05/30/19 Page 4 of 18 Page ID #:4



 1         13.    The ’458 patent issued on July 22, 2014 and is titled “Portable
 2   Electronic Device Case Accessories and Related Systems and Methods.” Targus is
 3   the owner by assignment of the ’458 patent.
 4         14.    The ’611 patent issued on October 27, 2015 and is titled “Portable
 5   Electronic Device Case Accessories and Related Systems and Methods.” Targus is
 6   the owner by assignment of the ’611 patent.
 7         15.    The ’861 patent issued on November 27, 2018 and is titled “Portable
 8   Electronic Device Case Accessories and Related Systems and Methods.” Targus is
 9   the owner by assignment of the ’861 patent.
10         16.    Plaintiff is informed and believes that Defendant Atlantia is the
11   manufacturer and distributor of the LOGiiX product line. According to the website
12   at www.logiix.com, “LOGiiX was born out of a passion and belief that tech
13   accessories can be a powerful medium for self-expression,” and offers, inter alia,
14   tablet cases compatible with Apple iPad products.
15         17.    Among the LOGiiX products are the product lines described and
16   marketed as the “Axis.” Each of these products includes a rotating case that enables
17   optimal screen position, landscape or portrait, and comes in several specific models.
18   The “Axis” products are merely exemplary of the products that Targus accuses of
19   infringing the patents-in-suit, which may include additional products practicing the
20   rotational technology that is described and claimed in the Targus asserted patents
21   (the “Accused Products”).
22                               FIRST CLAIM FOR RELIEF
23     (Infringement of the ’449 Patent against Atlantia – 35 U.S.C. §§ 271 et seq.)
24         18.    Plaintiff realleges and incorporates by reference the foregoing
25   paragraphs, as though fully set forth herein.
26         19.    Targus is informed and believes that Defendant has had actual
27   knowledge of the ’449 patent. Targus is informed and believes that Defendant
28   acquired various of Targus commercial embodiments of the ’449 patent, and
                                                3
                                          COMPLAINT
Case 8:19-cv-01044-JVS-JPR Document 1 Filed 05/30/19 Page 5 of 18 Page ID #:5



 1   because these commercial embodiments are marked by Targus in accordance with
 2   the requirements of 35 U.S.C. § 287, Defendant thus had not only constructive
 3   knowledge of the ’449 patent, but also actual knowledge of that patent. In addition,
 4   on or about January 3, 2018, Targus communicated directly with the Defendant
 5   about Targus’s intellectual property rights in the rotational technology embodied in
 6   Defendant’s Accused Products and cautioned Defendant against further
 7   infringement of those rights.
 8          20.    Despite having full knowledge of the ’449 patent, Defendant has
 9   directly infringed and continues to directly infringe one or more claims of the ’449
10   patent by developing, making, using, offering to sell, selling and/or importing, in
11   this District, elsewhere in the United States, and internationally, the Accused
12   Products. For example, as shown in the following chart, the Accused Products
13   infringe at least claim 10 of the ’449 patent:
14
      U.S. Pat. No. 8,746,449:
15    Claim 10
                                                  LOGiiX Exemplary Accused Products

16    A case for a portable         the portable electronic device including
      electronic device, the                                                    a case for a portable electronic
                                    a back side and a display side              device
17    portable electronic device
      including a back side and a                                               a support member pivotally
18    display side, comprising:                                                 coupled to the base panel and
                                                                                configured to support the
19    a base panel configured to                                                portable electronic device in
      sit on a working surface;                                                 an elevated position
20    a support member pivotally
21    coupled to the base panel
      and configured to support
22    the portable electronic
      device in an elevated                                              a rotational mechanism coupled to the
23    position;                      a base panel configured to
                                                                         support member
                                     sit on a working surface
      a rotational mechanism
24    coupled to the support
25    member; and

26
27
28
                                                       4
                                               COMPLAINT
Case 8:19-cv-01044-JVS-JPR Document 1 Filed 05/30/19 Page 6 of 18 Page ID #:6


      a holder comprising, a back
 1    side coupled to the                                                 a holder comprising, a back side
 2    rotational mechanism, and a                                         coupled to the rotational
      front side configured to                                            mechanism, and a front side
                                                                          configured to receive the
 3    receive the portable
                                                                          portable electronic device and
      electronic device and secure                                        secure the portable electronic
 4    the portable electronic                                             device with the display side
      device with the display side                                        exposed
 5    exposed,
                                                                        wherein the support member is
 6    wherein the rotational           wherein the rotational           configured to pivot the holder
      mechanism is configured to       mechanism is configured to       from the elevated position
 7                                     allow the holder to rotate       wherein the display side is
      allow the holder to rotate
      between landscape and            between landscape and            accessible to a stowage position
 8                                     portrait positions relative to   wherein the front side of the
      portrait positions relative to   the base panel                   holder faces the base panel and
 9    the base panel, and                                               the display side is covered by the
                                                                        base panel and the support
10    wherein the support                                               member extends along an
      member is configured to                                           exterior of the case.
11    pivot the holder from the
      elevated position wherein
12    the display side is
13    accessible to a stowage
      position wherein the front
14    side of the holder faces the
      base panel and the display
15    side is covered by the base
      panel and the support
16    member extends along an
17    exterior of the case.

18
19          21.     Defendant has contributed to the infringement of and continues to

20   contributorily infringe one or more claims of the ’449 patent by developing, making,

21   using, offering to sell, selling and/or importing, in this District, elsewhere in the

22   United States, and internationally the Accused Products. In particular, Defendant

23   developed, made, used, offered to sell, sold and/or imported the Accused Products

24   with full knowledge of the ’449 patent and its applicability to the Accused Products.

25   In addition, the Accused Products are non-staple articles of commerce that have no

26   substantial use other than in a manner that infringes the ’449 patent.

27          22.     Targus is informed and believes that Defendant has induced

28   infringement of and continues to induce infringement one or more claims of the
                                                           5
                                                  COMPLAINT
Case 8:19-cv-01044-JVS-JPR Document 1 Filed 05/30/19 Page 7 of 18 Page ID #:7



 1   ’449 patent by developing, making, using, offering to sell, selling and/or importing,
 2   in this District and elsewhere in the United States, the Accused Products. Among
 3   other things, Defendant has – with full knowledge of the ’449 patent and its
 4   applicability to its products – specifically designed the Accused Products in a
 5   manner that infringes the ’449 patent and has also specifically instructed purchasers
 6   of these products – via instructional packaging and/or online instructional materials
 7   – to configure and/or use the Accused Products in a manner that infringes one or
 8   more claims of the ’449 patent.
 9         23.    Defendant’s actions constitute direct infringement, contributory
10   infringement, and/or active inducement of infringement of one or more claims of the
11   ’449 patent in violation of 35 U.S.C. § 271.
12         24.    Plaintiff has sustained damages and will continue to sustain damages as
13   a result of Defendant’s aforesaid acts of infringement.
14         25.    Plaintiff is entitled to recover damages sustained as a result of
15   Defendant’s wrongful acts in an amount to be proven at trial.
16         26.    Defendant’s infringement of Targus’s rights under the ’449 patent will
17   continue to damage Plaintiff’s business, causing irreparable harm, for which there is
18   no adequate remedy at law, unless it is enjoined by this Court.
19         27.    In addition, Defendant has infringed the ’449 patent – directly,
20   contributorily, and by inducement – with full knowledge of the ’449 patent and
21   despite having full knowledge that its actions constituted infringement of that patent.
22   For at least this reason, Defendant has willfully infringed the ’449 patent, entitling
23   Plaintiff to increased damages under 35 U.S.C. § 284 and to attorney fees and costs
24   incurred in prosecuting this action under 35 U.S.C. § 285.
25                            SECOND CLAIM FOR RELIEF
26     (Infringement of the ’458 Patent against Atlantia – 35 U.S.C. §§ 271 et seq.)
27         28.    Plaintiff realleges and incorporates by reference the foregoing
28   paragraphs, as though fully set forth herein.
                                                6
                                           COMPLAINT
Case 8:19-cv-01044-JVS-JPR Document 1 Filed 05/30/19 Page 8 of 18 Page ID #:8



 1          29.    Targus is informed and believes that Defendant has had actual
 2   knowledge of the ’458 patent. Targus is informed and believes that Defendant
 3   acquired various of Targus commercial embodiments of the ’458 patent, and
 4   because these commercial embodiments are marked by Targus in accordance with
 5   the requirements of 35 U.S.C. § 287, Defendant thus had not only constructive
 6   knowledge of the ’458 patent, but also actual knowledge of that patent. In addition,
 7   on or about January 3, 2018, Targus communicated directly with the Defendant
 8   about Targus’s intellectual property rights in the rotational technology embodied in
 9   Defendant’s Accused Products and cautioned Defendant against further
10   infringement of those rights.
11          30.    Despite having full knowledge of the ’458 patent, Defendant has
12   directly infringed and continues to directly infringe one or more claims of the ’458
13   patent by developing, making, using, offering to sell, selling and/or importing, in
14   this District, elsewhere in the United States, and internationally, the Accused
15   Products. For example, as shown in the following chart, the Accused Products
16   infringe at least claim 1 of the ’458 patent:
      U.S. Pat. No. 8,783,458:
17    Claim 1
                                                  LOGiiX Exemplary Accused Products

18    A case for a portable          a portable electronic device        A case for a portable electronic
      electronic device, the                                             device, the portable electronic
19    portable electronic device                                         device including a back side and
      including a back side and a                                        a display side
20    display side, the case
                                                                         a support member pivotally
      comprising:
21                                                                       coupled to the base panel and
      a base panel configured to                                         configured to support the
22    sit on a working surface;                                          portable electronic device in an
                                                                         elevated position
23    a support member pivotally
      coupled to the base panel
                                                                         a rotational mechanism coupled
24    and configured to support                                          to the support member
      the portable electronic
25    device in an elevated          a base panel configured to sit on
      position;                      a working surface
26    a rotational mechanism
27    coupled to the support
      member; and
28
                                                       7
                                               COMPLAINT
Case 8:19-cv-01044-JVS-JPR Document 1 Filed 05/30/19 Page 9 of 18 Page ID #:9



     a holder comprising,
 1
     a back surface coupled to
 2   the rotational mechanism,                                                  a holder comprising, a
                                                                                back surface coupled to
     a front surface configured to
 3                                                                              the rotational mechanism,
     receive the portable                                                       a front surface configured
     electronic device and secure                                               to receive the portable
 4   the portable electronic                                                    electronic device and
     device with the display side                                               secure the portable
 5                                                                              electronic device with the
     exposed,
                                                                                display side exposed, a
 6   a first side extending from                                                first side extending from
     the front surface, and                                                     the front surface, and a
 7   a second side extending                                                    second side extending
     from the front surface,                                                    from the front surface
 8
     wherein the support              wherein the support member is
                                      configured to pivot the holder to
 9   member is configured to
                                      the elevated position wherein the       wherein the support member
     pivot the holder to the          display side is accessible and the      is configured to pivot the
10   elevated position wherein        rotational mechanism is configured      holder to a stowage position
     the display side is accessible   to allow the holder to rotate to a      wherein the display side is
11   and the rotational               first position wherein the first side   covered by the base panel.
     mechanism is configured to       rests on the base panel and to rotate
12                                    to a second position wherein the
     allow the holder to rotate to    second side rests on the base panel
13   a first position wherein the
     first side rests on the base
14   panel and to rotate to a
     second position wherein the
15   second side rests on the
16   base panel, and
     wherein the support
17   member is configured to
     pivot the holder to a
18   stowage position wherein
     the display side is covered
19
     by the base panel.
20
21         31.     Defendant has contributed to the infringement of and continues to
22   contributorily infringe one or more claims of the ’458 patent by developing, making,
23   using, offering to sell, selling and/or importing, in this District, elsewhere in the
24   United States, and internationally the Accused Products. In particular, Defendant
25   developed, made, used, offered to sell, sold and/or imported, the Accused Products
26   with full knowledge of the ’458 patent and its applicability to the Accused Products.
27
28
                                                         8
                                                 COMPLAINT
Case 8:19-cv-01044-JVS-JPR Document 1 Filed 05/30/19 Page 10 of 18 Page ID #:10



  1   In addition, the Accused Products are non-staple articles of commerce that have no
  2   substantial use other than in a manner that infringes the ’458 patent.
  3         32.    Targus is informed and believes that Defendant has induced
  4   infringement of and continues to induce infringement one or more claims of the
  5   ’458 patent by developing, making, using, offering to sell, selling and/or importing,
  6   in this District and elsewhere in the United States, the Accused Products. Among
  7   other things, Defendant has – with full knowledge of the ’458 patent and its
  8   applicability to its products – specifically designed the Accused Products in a
  9   manner that infringes the ’458 patent and has also specifically instructed purchasers
 10   of these products – via instructional packaging and/or online instructional materials
 11   – to configure and/or use the Accused Products in a manner that infringes one or
 12   more claims of the ’458 patent.
 13         33.    Defendant’s actions constitute direct infringement, contributory
 14   infringement, and/or active inducement of infringement of one or more claims of the
 15   ’458 patent in violation of 35 U.S.C. § 271.
 16         34.    Plaintiff has sustained damages and will continue to sustain damages as
 17   a result of Defendant’s aforesaid acts of infringement.
 18         35.    Plaintiff is entitled to recover damages sustained as a result of
 19   Defendant’s wrongful acts in an amount to be proven at trial.
 20         36.    Defendant’s infringement of Targus’s rights under the ’458 patent will
 21   continue to damage Plaintiff’s business, causing irreparable harm, for which there is
 22   no adequate remedy at law, unless it is enjoined by this Court.
 23         37.    In addition, Defendant has infringed the ’458 patent – directly,
 24   contributorily, and by inducement – with full knowledge of the ’458 patent and
 25   despite having full knowledge that its actions constituted infringement of that patent.
 26   For at least this reason, Defendant has willfully infringed the ’458 patent, entitling
 27   Plaintiff to increased damages under 35 U.S.C. § 284 and to attorney fees and costs
 28   incurred in prosecuting this action under 35 U.S.C. § 285.
                                                 9
                                            COMPLAINT
Case 8:19-cv-01044-JVS-JPR Document 1 Filed 05/30/19 Page 11 of 18 Page ID #:11



  1                                    THIRD CLAIM FOR RELIEF
  2     (Infringement of the ’611 Patent against Atlantia – 35 U.S.C. §§ 271 et seq.)
  3          38.    Plaintiff realleges and incorporates by reference the foregoing
  4   paragraphs, as though fully set forth herein.
  5          39.    Targus is informed and believes that Defendant has had actual
  6   knowledge of the ’611 patent. Targus is informed and believes that Defendant
  7   acquired various of Targus commercial embodiments of the ’611 patent, and
  8   because these commercial embodiments are marked by Targus in accordance with
  9   the requirements of 35 U.S.C. § 287, Defendant thus had not only constructive
 10   knowledge of the ’611 patent, but also actual knowledge of that patent. In addition,
 11   on or about January 3, 2018, Targus communicated directly with the Defendant
 12   about Targus’s intellectual property rights in the rotational technology embodied in
 13   Defendant’s Accused Products and cautioned Defendant against further
 14   infringement of those rights.
 15          40.    Despite having full knowledge of the ’611 patent, Defendant has
 16   directly infringed and continues to directly infringe one or more claims of the ’611
 17   patent by developing, making, using, offering to sell, selling and/or importing, in
 18   this District, elsewhere in the United States, and internationally, the Accused
 19   Products. For example, as shown in the following chart, the Accused Products
 20   infringe at least claim 1 of the ’611 patent:
       U.S. Pat. No. 9,170,611:
 21    Claim 1
                                                      LOGiiX Exemplary Accused Products

 22    A case for a portable            A case for a portable electronic device, the portable electronic device
       electronic device, the           including a back side and a display side, the case comprising:
 23    portable electronic device
       including a back side and a
 24    display side, the case
       comprising:
 25    a base panel configured to                                                      a base panel configured to
                                                                                       sit on a working surface,
 26    sit on a working surface, the                                                   the base panel comprising
       base panel comprising an                                                        an interior surface and an
 27    interior surface and an                                                         exterior surface;
       exterior surface;
 28
                                                           10
                                                   COMPLAINT
Case 8:19-cv-01044-JVS-JPR Document 1 Filed 05/30/19 Page 12 of 18 Page ID #:12


       a support member pivotally
  1    coupled to the base panel                                                       a holder comprising,
  2    and configured to support                                                       a back side coupled to the
       the portable electronic                                                         rotational mechanism, and
                                                                                       a front side configured to
  3    device in an elevated
                                                                                       receive the portable
       position;                                                                       electronic device and
  4    a rotational mechanism                                                          secure the portable
       coupled to the support                                                          electronic device with the
  5    member; and                                                                     display side exposed,

  6    a holder comprising,
       a back side coupled to the                                                 a rotational mechanism coupled
  7    rotational mechanism, and                                                  to the support member; and
       a front side configured to       a support member pivotally coupled
  8    receive the portable             to the base panel and configured to
       electronic device and secure     support the portable electronic device
  9                                     in an elevated position;
       the portable electronic
 10    device with the display side                                               wherein the support member is
       exposed,                         wherein the rotational mechanism is       configured to pivot the holder
 11    wherein the rotational           configured to allow the holder to         from the elevated position
                                        rotate between landscape and              wherein the holder rests on the
       mechanism is configured to       portrait positions relative to the base
 12    allow the holder to rotate
                                                                                  interior surface on the base
                                        panel, and                                panel and the display side is
 13    between landscape and                                                      accessible to a stowage
       portrait positions relative to                                             position wherein the display
                                                                                  side is covered by the interior
 14    the base panel, and
                                                                                  surface of the base panel.
       wherein the support
 15    member is configured to
       pivot the holder from the
 16    elevated position wherein
 17    the holder rests on the
       interior surface on the base
 18    panel and the display side is
       accessible to a stowage
 19    position wherein the display
       side is covered by the
 20    interior surface of the base
 21    panel.

 22
             41.     Defendant has contributed to the infringement of and continues to
 23
      contributorily infringe one or more claims of the ’611 patent by developing, making,
 24
      using, offering to sell, selling and/or importing, in this District, elsewhere in the
 25
      United States, and internationally the Accused Products. In particular, Defendant
 26
      developed, made, used, offered to sell, sold and/or imported, the Accused Products
 27
      with full knowledge of the ’611 patent and its applicability to the Accused Products.
 28
                                                          11
                                                   COMPLAINT
Case 8:19-cv-01044-JVS-JPR Document 1 Filed 05/30/19 Page 13 of 18 Page ID #:13



  1   In addition, the Accused Products are non-staple articles of commerce that have no
  2   substantial use other than in a manner that infringes the ’611 patent.
  3         42.    Targus is informed and believes that Defendant has induced
  4   infringement of and continues to induce infringement one or more claims of the
  5   ’611 patent by developing, making, using, offering to sell, selling and/or importing,
  6   in this District and elsewhere in the United States, the Accused Products. Among
  7   other things, Defendant has – with full knowledge of the ’611 patent and its
  8   applicability to its products – specifically designed the Accused Products in a
  9   manner that infringes the ’611 patent and has also specifically instructed purchasers
 10   of these products – via instructional packaging and/or online instructional materials
 11   – to configure and/or use the Accused Products in a manner that infringes one or
 12   more claims of the ’611 patent.
 13         43.    Defendant’s actions constitute direct infringement, contributory
 14   infringement, and/or active inducement of infringement of one or more claims of the
 15   ’611 patent in violation of 35 U.S.C. § 271.
 16         44.    Plaintiff has sustained damages and will continue to sustain damages as
 17   a result of Defendant’s aforesaid acts of infringement.
 18         45.    Plaintiff is entitled to recover damages sustained as a result of
 19   Defendant’s wrongful acts in an amount to be proven at trial.
 20         46.    Defendant’s infringement of Targus’s rights under the ’611 patent will
 21   continue to damage Plaintiff’s business, causing irreparable harm, for which there is
 22   no adequate remedy at law, unless it is enjoined by this Court.
 23         47.    In addition, Defendant has infringed the ’611 patent – directly,
 24   contributorily, and by inducement – with full knowledge of the ’611 patent and
 25   despite having full knowledge that its actions constituted infringement of that patent.
 26   For at least this reason, Defendant has willfully infringed the ’611 patent, entitling
 27   Plaintiff to increased damages under 35 U.S.C. § 284 and to attorney fees and costs
 28   incurred in prosecuting this action under 35 U.S.C. § 285.
                                                 12
                                            COMPLAINT
Case 8:19-cv-01044-JVS-JPR Document 1 Filed 05/30/19 Page 14 of 18 Page ID #:14



  1                              FOURTH CLAIM FOR RELIEF
  2     (Infringement of the ’861 Patent against Atlantia – 35 U.S.C. §§ 271 et seq.)
  3          48.    Plaintiff realleges and incorporates by reference the foregoing
  4   paragraphs, as though fully set forth herein.
  5          49.    Targus is informed and believes that Defendant has had actual
  6   knowledge of the ’861 patent. Targus is informed and believes that Defendant
  7   acquired various of Targus commercial embodiments of the ’861 patent, and
  8   because these commercial embodiments are marked by Targus in accordance with
  9   the requirements of 35 U.S.C. § 287, Defendant thus had not only constructive
 10   knowledge of the ’861 patent, but also actual knowledge of that patent. In addition,
 11   on or about January 3, 2018, Targus communicated directly with the Defendant
 12   about Targus’s intellectual property rights in the rotational technology embodied in
 13   Defendant’s Accused Products and cautioned Defendant against further
 14   infringement of those rights.
 15          50.    Despite having full knowledge of the ’861 patent, Defendant has
 16   directly infringed and continues to directly infringe one or more claims of the ’861
 17   patent by developing, making, using, offering to sell, selling and/or importing, in
 18   this District, elsewhere in the United States, and internationally, the Accused
 19   Products. For example, as shown in the following chart, the Accused Products
 20   infringe at least claim 1 of the ’861 patent:
       U.S. Pat. No. 10,139,861:
 21    Claim 1
                                                  LOGiiX Exemplary Accused Products

 22    A case for a computer         A case for a computer tablet, the computer tablet comprising a back side
       tablet, the computer tablet   and a display side, the case comprising:
 23    comprising a back side and
       a display side, the case                                        a support member pivotally coupled to
 24    comprising:                                                     the base panel and extending from the
                                                                       pivotal coupling; and
       a base panel configured to
 25    sit on a work surface;
       a support member pivotally                                       a base panel configured to sit on a
 26                                                                     work surface;
       coupled to the base panel
 27    and extending from the
       pivotal coupling; and
 28
                                                       13
                                                COMPLAINT
Case 8:19-cv-01044-JVS-JPR Document 1 Filed 05/30/19 Page 15 of 18 Page ID #:15


       a holder to receive and
  1    support the computer tablet                                               a holder to receive and
       with the display side                                                     support the computer tablet
  2                                                                              with the display side
       accessible; and
                                                                                 accessible; and
  3    a rotatable connector
       coupled to the support                                                    wherein the base panel and
  4    member and the holder to                                                  support member are further
       enable rotational movement                                                configured to pivot to an
  5    of the holder between                                                     open orientation to support
                                                                                 the holder and the computer
  6    portrait and landscape
                                                                                 tablet in an elevated position
       orientations,                                                             and such that the holder rests
  7    wherein the base panel and                                                on the base panel.
       support member are              a rotatable connector coupled to
  8    configured to pivot to a        the support member and the         wherein the base panel and support
       closed orientation wherein      holder to enable rotational
  9                                                                       member are configured to pivot to a
       the holder faces the base       movement of the holder             closed orientation wherein the holder
       panel and the display side is   between portrait and landscape
 10                                    orientations,
                                                                          faces the base panel and the display
       covered by the base panel                                          side is covered by the base panel and
 11    and the support member                                             the support member extends along an
                                                                          exterior of the case and such that the
       extends along an exterior of                                       base panel and the support member
 12    the case and such that the                                         are substantially parallel to one
 13    base panel and the support                                         another and retain at least a majority
       member are substantially                                           of the computer tablet, and
 14    parallel to one another and
       retain at least a majority of
 15    the computer tablet, and
       wherein the base panel and
 16    support member are further
 17    configured to pivot to an
       open orientation to support
 18    the holder and the computer
       tablet in an elevated
 19    position and such that the
       holder rests on the base
 20    panel.
 21          51.     Defendant has contributed to the infringement of and continues to
 22   contributorily infringe one or more claims of the ’861 patent by developing, making,
 23   using, offering to sell, selling and/or importing, in this District, elsewhere in the
 24   United States, and internationally the Accused Products. In particular, Defendant
 25   developed, made, used, offered to sell, sold and/or imported, the Accused Products
 26   with full knowledge of the ’861 patent and its applicability to the Accused Products.
 27   ///
 28
                                                        14
                                                 COMPLAINT
Case 8:19-cv-01044-JVS-JPR Document 1 Filed 05/30/19 Page 16 of 18 Page ID #:16



  1         52.    In addition, the Accused Products are non-staple articles of commerce
  2   that have no substantial use other than in a manner that infringes the ’861 patent.
  3         53.    Targus is informed and believes that Defendant has induced
  4   infringement of and continues to induce infringement one or more claims of the
  5   ’861 patent by developing, making, using, offering to sell, selling and/or importing,
  6   in this District and elsewhere in the United States, the Accused Products. Among
  7   other things, Defendant has – with full knowledge of the ’861 patent and its
  8   applicability to its products – specifically designed the Accused Products in a
  9   manner that infringes the ’861 patent and has also specifically instructed purchasers
 10   of these products – via instructional packaging and/or online instructional materials
 11   – to configure and/or use the Accused Products in a manner that infringes one or
 12   more claims of the ’861 patent.
 13         54.    Defendant’s actions constitute direct infringement, contributory
 14   infringement, and/or active inducement of infringement of one or more claims of the
 15   ’861 patent in violation of 35 U.S.C. § 271.
 16         55.    Plaintiff has sustained damages and will continue to sustain damages as
 17   a result of Defendant’s aforesaid acts of infringement.
 18         56.    Plaintiff is entitled to recover damages sustained as a result of
 19   Defendant’s wrongful acts in an amount to be proven at trial.
 20         57.    Defendant’s infringement of Targus’s rights under the ’861 patent will
 21   continue to damage Plaintiff’s business, causing irreparable harm, for which there is
 22   no adequate remedy at law, unless it is enjoined by this Court.
 23         58.    In addition, Defendant has infringed the ’861 patent – directly,
 24   contributorily, and by inducement – with full knowledge of the ’861 patent and
 25   despite having full knowledge that its actions constituted infringement of that patent.
 26   For at least this reason, Defendant has willfully infringed the ’861 patent, entitling
 27   Plaintiff to increased damages under 35 U.S.C. § 284 and to attorney fees and costs
 28   incurred in prosecuting this action under 35 U.S.C. § 285.
                                                 15
                                            COMPLAINT
Case 8:19-cv-01044-JVS-JPR Document 1 Filed 05/30/19 Page 17 of 18 Page ID #:17



  1                                   PRAYER FOR RELIEF
  2         WHEREFORE, Plaintiff asks this Court to enter judgment in their favor and
  3   against Defendant Atlantia corporation and grant the following relief:
  4         A.     An adjudication that Defendant has willfully infringed and continues to
  5   infringe the patents-in-suit.
  6         B.     Orders of this Court temporarily, preliminarily, and permanently
  7   enjoining Defendant, its agents, servants, and any and all parties acting in concert
  8   with them, from directly or indirectly infringing in any manner any of the claims of
  9   patents-in-suit pursuant to at least 35 U.S.C. § 283;
 10         C.     An award of damages adequate to compensate Plaintiff for Defendant’s
 11   infringement of the patents-in-suit in an amount to be proven at trial;
 12         D.     A finding that this is an exceptional case and an award of Plaintiff’s
 13   costs and attorney fees;
 14         E.     A trebling of the damage award to Plaintiff;
 15         F.     An assessment and award of pre- and post-judgment interest on all
 16   damages awarded; and
 17         G.     Any further relief that this Court deems just and proper.
 18
 19   Dated: May 30, 2019                    ONE LLP
 20
                                             By: /s/ Nathaniel L. Dilger
 21
                                                 Nathaniel L. Dilger
 22                                              Jenny S. Kim
 23
                                                  Attorneys for Plaintiff,
 24                                               Targus International, LLC
 25
 26
 27
 28
                                                 16
                                           COMPLAINT
Case 8:19-cv-01044-JVS-JPR Document 1 Filed 05/30/19 Page 18 of 18 Page ID #:18



  1                             DEMAND FOR JURY TRIAL
  2         Plaintiff hereby demands a trial by jury as to all claims and all issues properly
  3   triable thereby.
  4
  5   Dated: May 30, 2019                    ONE LLP
  6
                                             By: /s/ Nathaniel L. Dilger
  7
                                                 Nathaniel L. Dilger
  8                                              Jenny S. Kim
  9
                                                 Attorneys for Plaintiff,
 10                                              Targus International, LLC
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                17
                                           COMPLAINT
